Citation Nr: 0722373	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  99-20 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for generalized psoriasis.  

2.  Entitlement to a disability rating in excess of 40 
percent for psoriatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from July 1954 to October 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In June 2005, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

In August 2006, the Board remanded the case for development 
including examination of the veteran.  The requested 
development was completed and the Board now proceeds with its 
review of the appeal, except that the requested examination 
referred to additional records which may be relevant and 
should be obtained to rate the arthritic condition.  

The issue of entitlement to a disability rating in excess of 
40 percent for psoriatic arthritis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

The service-connected psoriasis is manifested by involvement 
of less than 5 percent of the veteran's exposed areas (head, 
face, neck, hands) and greater than 5 percent but less than 
20 percent of his total body area.  Manifestations include 
raised inflamed lesions covered with a silvery white scale on 
the left elbow, right knee, and the palmar aspect of the 
hands, bilaterally; pink papules forming a plaque on the 
lower posterior arms, bilaterally; generalized dry skin on 
the arms and legs; a small hyperpigmented spot was over the 
right eyebrow and bilateral cheeks; and slight erythema in 
the scrotal area.  There was no disfigurement, no scarring, 
and no functional impairment.  It requires the use of topical 
medication and shampoo; and does not require systemic 
treatment with a corticosteroid or an immunosuppressive 
agent.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for generalized psoriasis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.20 and Codes 7806 (2002), 7816 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2003, and updated in 
December 2004 and September 2006, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for increased ratings; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed in December 2004 to submit any evidence in his 
possession that pertained to his claims.  Although this 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated each based on all the 
evidence in February 2007, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision.  

In September 2006 and, again, in February 2007, the AOJ 
provided the notice required by the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran had actual 
knowledge of his right to appeal for a higher rating and did 
so.  Therefore there is no prejudice with regard to notice of 
the right to appeal for a higher rating.  Because the claim 
is denied, any question as to the appropriate effective date 
is moot, and there can be no failure to notify prejudicial to 
the veteran.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.  

Evaluation

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Prior to August 30, 2002, psoriasis was rated as scars, 
disfigurement, etc., or on the extent of constitutional 
symptoms, physical impairment.  38 C.F.R. Part 4, Code 7816 
(2002).  

Prior to August 30, 2002, scars, could be assigned a maximum 
rating of 10 percent if superficial, poorly nourished, with 
repeated ulceration; or if superficial, tender and painful on 
objective demonstration.  38 C.F.R. Part 4, Code 7803, 7804 
(2002).  Scars could also be rated on limitation of function 
of part affected.  38 C.F.R. Part 4, Code 7805 (2002).  

Consideration has been given to using the criteria in effect 
prior to August 30, 2002, to rate the disability as analogous 
to burn scars.  Those criteria provided that third degree 
burn scars were rated as follows:                   
        Area or areas exceeding 1 square foot (0.1 sq. m.)	
	40 percent
        Area or areas exceeding one-half square foot (0.05 sq. 
m.)	30 percent
        Area or areas exceeding 12 square inches (77.4 sq. cm.)
	20 percent
Area or areas exceeding 6 square inches (38.7 sq. cm.)	
	10 percent
Note (1): Actual third degree residual involvement 
required to the extent shown under 7801.                                         
Note (2): Ratings for widely separated areas, as on two 
or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately 
rated and combined.         
38 C.F.R. Part 4, § 4.118, Code 7801 (2002).  

Consideration has also been given to using the criteria in 
effect prior to August 30, 2002, to rate the disability based 
on constitutional symptoms and physical impairment.  Prior to 
August 30, 2002, eczema was rated as noncompensable where 
there was slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or a small area.  A 10 percent 
rating required exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  The next 
higher rating, 30 percent required exudation or itching which 
was constant, extensive lesions or marked disfigurement.  The 
highest rating assignable under this code was 50 percent, 
which required ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestation, or being 
exceptionally repugnant.  38 C.F.R. Part 4, § 4.20, Code 7806 
(2002).  

The criteria for rating skin disabilities were changed 
effective August 30, 2002.  The old regulatory criteria must 
be applied prior to the effective date of the new criteria.  
See Green v. Brown, 10 Vet. App. 111, 116-119 (1997).  The 
new rating criteria are not retroactive and must be applied 
as of the effective date of the change.  Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  See also VAOPGCPREC 7-2003 
(Nov. 19, 2003).  

Effective August 30, 2002, psoriasis will be rated as 
follows:  
More than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 
12-month 
period..........................................................
..................60 percent
20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but 
not constantly, during the past 12-month 
period.........................30 percent
At least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 
less than six weeks during the past 12-month 
period..................................................
..............................................10 percent
Less than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month 
period.................................................................0 percent; 
Or rate as disfigurement of the head, face, or neck (DC 
7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  
38 C.F.R. § 4.118, Code 7816 (2006).  

Effective August 30, 2002, scars, other than head, face, or 
neck, that are deep or that cause limited motion are rated as 
follows:
Area or areas exceeding 144 square inches (929 
sq.cm.).............40 percent
Area or areas exceeding 72 square inches (465 sq. cm.)
	..............30 percent
        Area or areas exceeding 12 square inches (77 sq. 
cm.)...............20 percent
        Area or areas exceeding 6 square inches (39 sq. 
cm.).................10 percent
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.  
        Note (2): A deep scar is one associated with underlying 
soft tissue damage.
38 C.F.R. Part 4, § 4.118, Code 7801 (2006).  

Diagnostic codes 7802, 7803, and 7804 for scars provide 
maximum ratings of 10 percent.  Diagnostic code 7805 provides 
that scars may be rated on limitation of function of the part 
affected.  

Discussion of Evidence

A VA clinical note of January 1998 shows the veteran reported 
flare-ups of psoriasis.  

On VA skin examination, in June 1998, the veteran reported 
that psoriasis involved his elbows, knees, scalp, and hands.  
He treated it with topical cream and shampoo.  He also 
reported pruritis, but not pain.  Joint pain was said to 
involve the hands, fingers, and right elbow.  Examination 
disclosed rashes varying in size from 1 to 4 centimeters over 
the elbows, knees, hands, pubic area, and scalp.  They were 
raised and exfoliating.  There was no ulceration or crusting.  
The diagnosis was psoriasis, generalized, involving the 
scalp, knees, elbows, and hands  

This report does not show that the disability approximates 
any applicable criteria for a rating in excess of 30 percent.  
It does not reflect the involvement of one square foot or 
more of skin area, as required for a higher rating under 
diagnostic code 7801.  It does not reflect ulceration, 
extensive exfoliation or crusting, or systemic or nervous 
manifestation, or being exceptionally repugnant, as required 
for a higher rating under diagnostic code 7806.  

The report of the November 2000 VA skin examination shows 
that the veteran had scattered erythematous, silvery, scaled 
plaques on his knees and elbows, bilaterally, as well as a 
few intermittent scattered plaques on the dorsum of his hand 
and shin.  There was no involvement of the umbilical or 
sacral regions.  There were multiple pits on the finger 
nails, bilaterally, as well as a 2 millimeter spot on the 
ring finger of the right hand.  The face and scalp had mild 
waxy scales with underlying erythema in the brows, alar 
creases, and distributed intermittently throughout the scalp.  
A waxy greasy scale was noted in the canal bowls, 
bilaterally.  It was the clinical impression that the 
veteran's cutaneous psoriasis was under good control with 
topical steroids.  He also had seborrheic dermatitis, which 
he was currently treating with shampoo.  

Here, again, the report of the November 2000 skin examination 
shows the service-connected disability does not approximate 
any applicable criteria for a rating in excess of 30 percent.  
Specifically, it does not reflect the involvement of one 
square foot or more of skin area, as required for a higher 
rating under diagnostic code 7801.  Nor does it reflect 
ulceration, extensive exfoliation or crusting, or systemic or 
nervous manifestations, or being exceptionally repugnant, as 
required for a higher rating under diagnostic code 7806.  

A March 2003 VA clinical note indicated that the psoriasis 
had improved.  

In November 2003, the veteran had another skin examination.  
The claims file was not available.  His history was reviewed.  
He reported treating his skin and scalp with topical 
medication and shampoo.  He reported having severe itching at 
times, as well as joint pains.  Examination disclosed 
psoriatic plaques on the dorsal hands, bilateral elbows, 
bilateral knees, and scalp.  It involved approximately 4 
percent of the body surface, with approximately 1 percent of 
the exposed body surface area involved.  There was no 
scarring or disfigurement.  The diagnosis was psoriasis with 
approximately 4 percent of the body surface involved.  

Once again, these findings do not meet any of the old 
criteria for a rating in excess of 30 percent.  The skin 
condition does not involve one square foot or more of skin 
area, ulceration, extensive exfoliation or crusting, or 
systemic or nervous manifestations, or being exceptionally 
repugnant.  See Codes 7801, 7806 (2002), above.  Considering 
the new criteria, the involvement found on the examination, 
approximately 4 percent of the body surface, with 
approximately 1 percent of the exposed body surface area 
involved, does not approximate the criteria for a higher 
rating, which requires more than 40 percent of the entire 
body or more than 40 percent of exposed areas to be affected.  
Neither is there any evidence that constant or near-constant 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, were required during the past 12-
month period.  This does not approximate the criteria for a 
higher rating under diagnostic code 7816 (2006).  Neither is 
there involvement of 144 square inches of skin area, or more, 
as required for a higher rating under diagnostic code 7801 
(2006).  

Photographs of the veteran's skin lesions were received by 
the RO in May 2005.  

In June 2005, the veteran appeared for a Board hearing at the 
RO and gave sworn testimony.  He reported that he usually had 
psoriasis all year round, although it sometimes cleared for a 
month or two.  He said flares started with his fingers and 
that it was currently coming out on his face with black 
spots.  He told of having it on both cheeks, arms, chest, 
groin, knees, elbows and nails.  He said that every time he 
got treatment, it came back.  He reported breaking out if he 
went to the beach and recounted an incident when he was told 
that he could not use a pool because of his skin condition.  
He testified that flare-ups involved his skin developing a 
crust, with cracking and bleeding.  He also had swelling, 
especially in the fingers.  He told of having to wear gloves 
on one job.  

Pursuant to the August 2006 remand of the Board, VA again 
examined the veteran's skin in October 2006.  The claims 
folder and the veteran's medical records were reviewed.  It 
was noted that the veteran had been using a topical 
medication and shampoo.  There were no side effects to the 
treatment.  Neither was a corticosteroid or an 
immunosuppressive.  The examiner found that less than 5 
percent of the veteran's exposed areas (head, face, neck, 
hands) were involved and greater than 5 percent but less than 
20 percent of his total body area was involved.  There were 
raised inflamed lesions covered with a silvery white scale on 
the left elbow, right knee, and the palmar aspect of the 
hands, bilaterally.  Pink papules formed a plaque without 
presence of white scales on the lower posterior arms, 
bilaterally.  There was generalized dry skin on the arms and 
legs.  A small hyperpigmented spot was over the right eyebrow 
and bilateral cheeks without presence of scales.  The scrotal 
area was slightly erythematous without the presence of 
psoriatic plaques.  The examiner expressed the opinion that 
there was no disfigurement, no scarring, and no functional 
impairment.  

These most recent medical findings do not indicate that any 
of the old criteria for a rating in excess of 30 percent have 
been met.  The skin condition does not involve one square 
foot or more of skin area, ulceration, extensive exfoliation 
or crusting, or systemic or nervous manifestations, or being 
exceptionally repugnant.  See Codes 7801, 7806 (2002), above.  

Considering the new criteria, the involvement found on the 
examination, more than 5 percent and less than 20 percent of 
the body surface, with less than 5 percent of the exposed 
body surface area involved, does not approximate the criteria 
for a higher rating, which require more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected.  Further, the examination specifically determined 
that the veteran was using topical medications and did not 
require a systemic therapy, such as corticosteroids or other 
immunosuppressive drugs.  This does not approximate the 
criteria for a higher rating under diagnostic code 7816 
(2006).  Neither is there involvement of 144 square inches of 
skin area, or more, as required for a higher rating under 
diagnostic code 7801 (2006).  

While the veteran may feel that his service-connected 
psoriasis has symptoms that warrant a higher rating, the 
objective findings of the trained medical personnel are 
significantly more probative in determining if the criteria 
for a higher rating have been met.  In this case, the 
repeated examinations by competent medical professionals form 
a preponderance of evidence which establishes that the 
disability does not approximate any applicable criteria for a 
higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board, as 
did the RO (see supplemental statement of the case dated in 
February 2007), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2006).  
In this regard, the Board finds that there has been no 
showing by the veteran that this service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 30 percent for generalized 
psoriasis is denied.  


REMAND

In August 2006, the Board remanded the claim for a higher 
rating for psoriatic arthritis, so the veteran could have an 
adequate examination.  The examination was done in October 
2006.  The report of that examination mentioned that a recent 
note from the rheumatology service, in July of that year, 
showed that the veteran did not have psoriatic arthritis, 
just psoriasis.  A VA clinical note dated in February 2007 
also noted that psoriatic arthritis had been ruled out by the 
rheumatology service.  The actual records from the 
rheumatology service are not in the claims folder.  Since the 
arthritis could be rated as an active process or based on 
chronic residuals, information as to the activity of the 
disability and extent of chronic residuals would be relevant 
and should be obtained and considered.   

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
rating for psoriatic arthritis case is REMANDED for the 
following action:

1.  The AOJ should obtain a complete 
copy of the veteran's VA clinical 
records from January 2004 to the 
present.  A copy of the July 2006 VA 
rheumatology service records is 
particularly desirable.  

2.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last supplemental statement of the 
case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


